Exhibit 2
TO:                City of Chicago Law Department
CC:                Office of the Illinois Attorney General
FROM:              The Independent Monitoring Team
RE:                IMT Preliminary Comments – CPD Search Warrants Special Order S04-19
DATE:              March 18, 2021

On March 2, 2021 1, the City of Chicago and the Chicago Police Department (CPD) posted a revised
Search Warrants Special Order (S04-19) for a 15-day public comment period, ending March 18,
2021. The City, the OAG, and the Coalition are briefing the issue of whether the search warrant
policies should be included under the review process of the Consent Decree. While this issue is
resolved before the Court, the IMT is providing these preliminary comments on S04-19 within
public comment period.

Overall, we appreciate that the CPD has publicized the Special Order, and we encourage the CPD
to continue to engage with the public on this policy. In the meantime, we are offering these pre-
liminary comments to improve S04-19 as soon as possible. We also find that S04-19 reflects a
number of improvements over the previous version (dated January 3, 2021), including the im-
portance of treating all subjects with dignity and respect. However, there are still deficiencies.
We believe, for example, that S04-19 could do a better job outlining a purpose statement—which
should include a sanctity of life statement—defining terms to enhance understanding by the pub-
lic and CPD members, and linking to other related policies and requirements, such as use of force
and crisis intervention policies and corresponding reporting and de-escalation requirements.
There are also a number of steps the CPD could take to enhance safety for the public and officers,
including barring “civilian-dress members” from participating in the service of a search warrant.
Moreover, the CPD could also enhance accountability by specifically requiring written approvals
and by collecting and publicizing data about search warrants. Finally, we have additional ques-
tions about the policy and concerns about how it may overlap with requirements under the Con-
sent Decree, which we would like to discuss with the City, the CPD, and the Office of the Illinois
Attorney General.

More specific feedback on S04-19 is in the chart below.

Please note that our comments may be subject to change based on information that the IMT
receives during future collaboration.

                                                         ***

If you have any questions or concerns, please contact the Independent Monitor Maggie Hickey
at MHickey@schiffhardin.com or 312.258.5572.



1
    That day, the City also forwarded a courtesy copy of the policy to the Independent Monitoring Team.


                                                                                                          Page 1 of 13
Chart 1 – IMT Preliminary Comments
Search Warrants – Special Order S04-19
  #       Section                                      Comments

  1   General: Defini-   We recommend including a definitions section to address and clarify
      tions              key terminology such as the following:
                            •   “no knock,”
                            •   “real property searches,”
                            •   “person/technology searches,”
                            •   “John Doe” warrants,
                            •   “knock and announce,”
                            •   “Registered Confidential Informant (RCI),”
                            •   “probable cause,”
                            •   “high-risk search warrant,” and
                            •   other frequently-used terms.

  2   General: Pur-      Consider including a Purpose Statement that stresses the im-
      pose Statement     portance of proper investigation, applying for search warrants, and
                         serving search warrants The Purpose Statement should help ensure
                         accountability and build trust in the search warrant process, thereby
                         enhancing the safety for the public and CPD officers.

  3   General: Train-    It would be helpful to clarify what training is required to be a part of
      ing Require-       an entry team. For instance, it would be helpful to know the respon-
      ments              sibilities of the entry team (“stack”), who is responsible for what side
                         of the room, or who will break off to cover rooms. Training should
                         be required for officers who serve as numbers 1 and 2 in the stack,
                         and whether dynamic entry training and refresher training is pro-
                         vided to those units that are most often involved in search warrant
                         service.
                         Consider referring to the specific trainings required to participate in
                         serving a search warrant in the policy. As drafted, the Special Order
                         does not require that officers utilized for entry teams have formal
                         training for conducting search warrants, and it creates additional
                         work for officers who may currently lack adequate training. For in-
                         stance, the Special Order appears to allow “civilian dress” officers
                         and detectives to conduct entry while following uniformed officers,
                         though those officers may not have dynamic search warrant training



                                                                                       Page 2 of 13
Search Warrants – Special Order S04-19
  #       Section                                      Comments
                         and may not understand their position and the responsibility of the
                         entry team.

  4   General: Written Consider more consistently requiring written approvals and
      Approvals        acknowledgements throughout the policy. As written, there are sev-
                       eral instances when specific agencies or individuals should provide
                       written or signed acknowledgements. This should be the practice
                       each time an approval or acknowledgement is required by the pol-
                       icy.

  5   General: Data      Consider including reporting requirements. It is important to docu-
      Collection and     ment enforcement actions to build public trust and as a learning or-
      Reporting          ganization interested in accountability, transparency, and constitu-
                         tional policing. We strongly encourage the CPD to gather, analyze,
                         and publicize basic data about search warrants across Chicago. A re-
                         porting section in the Special Order would clarify the CPD’s intention
                         to ensure that responding officers and supervisors gather critical in-
                         formation, which the CPD could then report to the public on a regu-
                         lar basis. The data collected should include information about the
                         search warrant, location, and process, including whether officers
                         were uniformed, wearing body worn cameras, whether weapons
                         were used, and whether children or vulnerable individuals were pre-
                         sent. We welcome an opportunity to discuss this issue further.

  6   General: Uni-      We strongly suggest the CPD require all officers conducting a search
      forms              to be uniformed. However, if officers in civilian dress will be permit-
                         ted to participate, specific training should be required. We suggest
                         revising Sections III, IX.A., and IX.B., and any other sections discuss-
                         ing possible exceptions to uniform requirements to reflect either a
                         requirement that all officers are uniformed or that officers will be
                         required to have additional training before they can participate in
                         the service of a search warrant while not wearing the uniform of the
                         day.

  7   General: Related Consider referring and providing links to other policies which inter-
      Policies         act with the Special Order. For instance, as drafted, the Special Or-
                       der does not refer to the CPD’s use-of-force or crisis-intervention
                       policies, including the corresponding reporting or de-escalation re-
                       quirements. Addressing the connection of these policies is im-
                       portant.




                                                                                       Page 3 of 13
Search Warrants – Special Order S04-19
  #        Section                                  Comments

  8   I.B. Purpose     Consider revising this section as follows “outlines the responsibili-
                       ties for investigations and search warrant development.”

  9   I.F. Purpose     Subsection F. appears to be the most important purpose listed. To
                       emphasize this importance, consider moving I.F. to I.A. or I.B. and
                       rewording as follows: “details the requirements for the review of
                       Complaints for Search Warrants (CCMC-1-219) and Search Warrants
                       (CCMC-1-219) . . . .”

 10   II.A. Policy     As reflected in Comment 2 above, consider elaborating on Subsec-
                       tion II.A. and reframing it as a Purpose Statement for the Special Or-
                       der. Consider including a sanctity of life statement in the Purpose
                       Statement. See Comment 2.

 11   II.B. Policy     It would be helpful to clarify whether the approval of the command-
                       ing officer must be in writing. We suggest that written approval
                       should be required. See Comment 4.

 12   II.B.2. Policy   Consider clarifying the kinds of search warrants discussed in this
                       subsection to ensure that officers understand the importance of le-
                       gally and properly conducting a search and how to do so.

 13   II.C.1. Policy   Consider clarifying whether Section II.C.1. refers to all search war-
                       rants, location search warrants, or the search warrants discussed in
                       II.B.2.

 14   II.C.2. Policy   It would be helpful to clarify whether the Special Order intended to
                       mean that the sworn Department member of lieutenant rank or
      II.D.2. Policy
                       above will remain on the scene until the search is completed and
                       officers clear, or some other definition. Consider clarifying “remain
                       on scene” and “full duration.”


                       (For clarity, also consider formatting Section II.C.2. in a manner con-
                       sistent with section II.D.2, which contains the same language but
                       currently uses different formatting.)

 15   II.C.3. Policy   Consider revising this section as follows: “review and approve all
                       pre-service and post-service reporting requirements.”




                                                                                    Page 4 of 13
Search Warrants – Special Order S04-19
  #        Section                                     Comments

 16   II.C. EXCEPTION - To eliminate vagueness, consider rewording this section as follows:
      Policy            “The requirements of Section II.C. do not apply to search warrants
                        that do not involve real property or locations where occupants could
                        be present . . . .”. As written, the “exception” appears to apply only
                        to II.C.3.

 17   II.F. Policy       Consider providing additional context to Section II.F. to clarify its
                         purpose and to ensure it is consistent with the revised provisions of
                         G02-01-03, Interactions with Transgender, Intersex, and Gender
                         Nonconforming (TIGN) Individuals. As worded, this section is vague
                         for the public and for officers.

 18   II.G. Policy       Consider whether Section II.G. would be better placed in the policy
                         governing the investigation phase of the search warrant or in a pol-
                         icy related to investigation.

 19   II.I Policy        Consider revising this section as follows: “follow procedures out-
                         lined in this directive for the investigation, development, prepara-
                         tion, approval, and documentation of digital and electronic search
                         warrants.” It would be helpful to clarify (1) why the Bureau of Patrol
                         is not included in Section II.I. and (2) if the requirements for the Bu-
                         reaus of Detectives and Counterterrorism are different from those
                         for the Bureau of Patrol, explain why only Detectives and Counter-
                         terrorism are addressed.

 20   II.J. Policy       Consider using a term other than “raid,” such as “search warrant
                         service,” to describe these search warrant procedures. We do not
                         believe that “raid” sends an appropriate message to officers con-
                         ducting the search warrant or to the public. Consider providing ex-
                         amples of wrong search warrant situations so that officers better
                         recognize when they have the wrong address or person. Examples
                         could include a person moving, or never residing at that address.
                         Consider also revising this section as follows: “Department mem-
                         bers will immediately notify a supervisor if they become aware of
                         any wrong search warrant situation . . . .”
                         Consider explicitly stating that II.J.2. includes those who approved
                         and supervised the search warrant investigation, application, and
                         service of the search warrant.




                                                                                       Page 5 of 13
Search Warrants – Special Order S04-19
  #        Section                                     Comments

 21   II.K. Policy       Consistent with comment 21, consider using a term other than
                         “raid.” It would be helpful to clarify when the after action review will
                         be conducted (i.e. before end of a shift or within 24 hours), who will
                         conduct it, and whether or not the after action review will be tied to
                         discipline. We suggest conducting an after action review for all
                         search warrants served.
                         For transparency, we also suggest that the annual evaluation of af-
                         ter action reviews should be included in the CPD ‘s annual report.

 22   III.A. Uniform     Officers knocking and announcing should also be attired in the uni-
      Requirements       form of the day. Consider clarifying whether only the first two offic-
                         ers are so uniformed or the entire team. It would be helpful to clarify
                         whether Section III.A. contemplates “civilian dress” officers wearing
                         only a ballistic vest who may have to break from the “stack” to
                         search rooms, closets, or other levels. See Comment 6.

 23   III.B. Note Uni-   Consider including the information about Departmental Specialized
      form Require-      Personal Garments in this policy. The CPD should explain “uniform
      ments              of the day” in this policy to help officers and the public have a better
                         understanding. The CPD should prohibit officers from wearing head
                         coverings to avoid causing confusion regarding whether officers are
                         actually police..

 24   III.C. Uniform     We have serious concerns with this section. Covert entry can cause
      Requirements       confusion. There have been many shootouts across the country due
                         to "policy opt outs" such as this. Uniformed Officers should always
                         lead every entry team. The CPD should clarify whether “covert”
                         means any officer not in the uniform of the day, or a SWAT member.

 25   III.D. Uniform     We are very concerned about Section III.D. Officers not wearing uni-
      Requirements       forms while conducting a search warrant sows dangerous confusion.
                         See Comment 6.

 26   III.D. Uniform     It would be helpful to clarify to whom in the Office of the Superin-
      Requirements       tendent this exemption would apply, and what is defined as an “ap-
                         propriate exempt rank.”

 27   III.E. Uniform     We recommend requiring specialized training for personnel author-
      Requirements       ized to wear specialized personal garments.




                                                                                       Page 6 of 13
Search Warrants – Special Order S04-19
  #       Section                                      Comments

 28   III.F. Uniform Re- We have significant concerns about Section III.F. and the corre-
      quirements         sponding Note. We would appreciate the opportunity to discuss this
                         Section, along with Sections III.B through E.

 29   IV. Search War-     Consider re-ordering this section. As currently written, the reader
      rant Classifica-    may believe that John Doe Search Warrants or Unregistered Confi-
      tion                dential Informant Search Warrants happen more frequently than
                          they actually do. The data recommendations in Comment 5 will help
                          identify and clarity trends, as well as inform the CPD about whether
                          additional changes to policy are warranted.

 30   IV.A.1. John Doe    We recommend specifying that the John Doe should include infor-
      Search Warrants     mation sufficient for the reader and an approving CPD member to
                          have confidence that the source is credible. Consider clarifying
                          whether the applying officer or supervisor should provide command
                          staff with additional information verbally to allow command staff
                          confidence in the search warrant application.

 31   IV.A.2. John Doe    Consider whether the information about John Doe should be pre-
      Search Warrants     sented to the command staff member before or after it is presented
                          to a judge. Along these lines, it would be helpful to know whether
                          search warrant approval from the judge overrides command ap-
                          provals, and whether command staff denial of a search warrant can
                          override a judge’s approval.

 32   IV.A.3. John Doe    It would be helpful to clarify what level of detail is required for the
      Search Warrants     review by the bureau chief. As written, the policy does not indicate
                          any specific information that would be necessary for this review.
                          Providing detail about specific information will enhance accounta-
                          bility.

 33   IV.B.1.d Unregis-   It would be helpful to clarify how CPD members will verify whether
      tered Confiden-     informants are registered with the Bureau of Counterterrorism
      tial Informant      without compromising the informants.

 34   IV.B.2. Unregis-    We would like to discuss this section. We have questions about the
      tered Confiden-     Unregistered Confidential Informant files, and where and how they
      tial Informant      are kept. It may not be necessary to provide detailed information in
      (UCI) Files         this policy, but additional clarity is needed.




                                                                                       Page 7 of 13
Search Warrants – Special Order S04-19
  #       Section                                     Comments

 35   IV.B.4. Unregis-   Consider revising this section as follows: “Before approving and
      tered Confiden-    signing the Complaint for Search Warrant (CCMC-1-219) and the
      tial Informant     Search Warrant (CCMC-1-220), the approving supervisor will ensure
                         that the Department member’s UCI File is reviewed and contains all
                         pertinent information listed in item IV-B-1 through 2.”

 36   IV.C.1.b.Regis-    It would be helpful to clarify how the Registered Confidential In-
      tered Confiden-    formants are determined to be reliable. Consider specifying the spe-
      tial Informants    cific policies and procedures referred to in Section IV.C.1.b.
      (RCI)

 37   IV.C.2. Regis-     Section IV.C.2. Should refer to the specific “standardized procedure”
      tered Confiden-    which “has been established to document use of the RCI.” The ref-
      tial Informant     erenced policy should not be a secret as it only provides information
      (RCI) Files        on how the RCI is made reliable and how records are kept.
                         It would be helpful to clarify whether this is the same RCI repository
                         used by Internal Affairs and Counterterrorism Bureaus.
                         Consider providing information about how the records are kept
                         without providing information about the Confidential Informants.

 38   IV.D.1.a. “No-     It would be helpful to clarify how the Bureau Chiefs will determine
      Knock” Search      what is “dangerous to the life or safety of the officers” and the spe-
      Warrant            cific criteria by which that determination will be made.

 39   IV.D.2. “No-       It would be helpful to clarify whether the CPD would classify an of-
      Knock” Search      ficer yelling “police” before using a ram as a “knock-and-announce”
      Warrant            or as a “no-knock” search warrant. See Comment 1.

 40   IV.D.4. “No-       Consider moving Section IV.D.4. to Section IV.D.1.
      Knock” Search
      Warrant

 41   IV. Search War-    It would be helpful to clarify the service process for “Knock-and-An-
      rant Classifica-   nounce” search warrants, which are not currently addressed in this
      tions              section.

 42   V.C. Boundary      Consider revising this section as follows: “Before serving the search
      Considerations     warrant, members assigned to the Bureau of Patrol serving a search
                         warrant outside of their district or area of assignment will seek ap-
                         proval and written acknowledgements from their area deputy chief,



                                                                                     Page 8 of 13
Search Warrants – Special Order S04-19
  #       Section                                     Comments
                         through their chain of command, and from the commander and area
                         deputy chief of the district of service. The search warrant team su-
                         pervisor will ensure the following notifications and acknowledge-
                         ments are made before serving the search warrant:”

 43   V.D.1. Boundary    It would be helpful to know whether V.D.1. discusses only a search
      Considerations     team or also a search warrant service team. Typically, the jurisdic-
                         tion where the search is conducted will handle the actual search
                         warrant entry according to their own department policies. We sug-
                         gest strengthening the wording to include the actual entry of the
                         warrant service team.

 44   V.D. NOTE          Consider clarifying whether the CPD intends to take the lead on
      Boundary Con-      search warrant service outside the CPD’s jurisdiction. If so, consider
      siderations        specifying whether other jurisdictions have approved this and
                         whether the CPD will obtain or require written authorization from
                         other jurisdictions to conduct the entry and search. Also consider
                         specifying accountability mechanisms for these entries and
                         searches.

 45   VI.A. Search       Consider revising this section as follows: “Information used in the
      Warrant Devel-     investigation and development of any search warrant will be veri-
      opment             fied and corroborated by an independent investigation before sub-
                         mission and approval of the search warrant.”

 46   VI.C.4. Search     Consider including actual photos of the search warrant location—
      Warrant Devel-     including the front and rear of the structure and any ingress or
      opment             egress points—to eliminate confusion of the location of warrant ser-
                         vice. Consider including information about any other current inves-
                         tigations or recent search warrants at the target location.

 47   VI.C.4.d. Search   Consider using “subject of the warrant or investigation” rather than
      Warrant Devel-     “target person.”
      opment

 48   VI.C.5. Search     Consider using “subject of the warrant” rather than “target person.”
      Warrant Devel-
      opment




                                                                                     Page 9 of 13
Search Warrants – Special Order S04-19
  #       Section                                     Comments

 49   VII.C. Search      Consider revising this section as follows: “present both the Com-
      Warrant Com-       plaint for Search Warrant (CCMC-1-219) and Search Warrant
      plaint Prepara-    (CCMC-1-220) to the member’s immediate supervisor who will re-
      tion               view both forms and ensure both forms are presented to the desig-
                         nated approving supervisor for review and written or signed ap-
                         proval. The submitting member’s exempt-level commanding officer
                         will review the Complaint for Search Warrant (CCMC-1-219) and
                         Search Warrant (CCMC-1-220), through their immediate chain of
                         command, before being submitted to the appropriate sworn De-
                         partment member of the rank of deputy chief or above for written
                         or signed approval.”

 50   VII.C. Search      Consider whether these reviews and approvals should be face-to-
      Warrant Com-       face with the person applying for search warrant to enable the ap-
      plaint Prepara-    plicant to address any follow up questions or concerns.
      tion

 51   VIII.A. Search     Consider revising this section as follows: “All department search
      Warrant Review     warrants will require written or signed approval by a sworn Depart-
      and Approval       ment member the rank of deputy chief or above, including all search
                         warrants for real property or locations where occupants could be
                         present with the following exceptions:”

 52   VIII.D.3. Search   Consider expanding this section’s requirement of signature or writ-
      Warrant Review     ten acknowledgement of the search warrant throughout the entire
      and Approval       policy. Written or signed approvals should be required at every step.

 53   IX.A.1. Search     Consider revising this section as follows: “conduct a planning session
      Warrant Service    with the search team members assigned to participate in serving the
                         warrant, which will include ensuring that participating Department
                         members are thoroughly familiar with:”

 54   IX.A.1. Search     Consider requiring surveillance on the search warrant service loca-
      Warrant Service    tion while the search warrant briefing is ongoing. This should occur
                         well before the service of the search warrant to provide tactical and
                         safety information to the team. If stationary surveillance is not pos-
                         sible, consider drive by surveillance with several types of vehicles or
                         foot traffic.

 55   IX.A.1.b. Search   Consider including more detail, including photos of the front and
      Warrant Service    back of the location, points of ingress and egress, aerial photos of


                                                                                     Page 10 of 13
Search Warrants – Special Order S04-19
  #       Section                                      Comments
                         the block, and the floorplan of the structure if known. As drafted,
                         the CPD risks continuing to conduct searches of incorrect locations
                         if there are no specifics about the location included in that meeting.

 56   IX.A.1.d. Search   Consider revising this section as follows: “each CPD member’s iden-
      Warrant Service    tity and assigned duties;”

 57   IX.A.2. Search     Consider making Section IX.A.2. part of the planning session in Sec-
      Warrant Service    tion IX.A.1 to ensure it is clear that the determination about uniform
                         exceptions is made before the service of the search warrant. Com-
                         pare Comment 7.

 58   IX.A.3. Search     It would be helpful to clarify whether the notice to SWAT team su-
      Warrant Service    pervisor in this section is necessary if the search warrant is to be
                         conducted by SWAT. Additionally, we suggest that if a covert ap-
                         proach is used, it would be best to use SWAT rather than undercover
                         officers in ballistic vests and blue jeans.

 59   IX.A.3. Search     Consider clarifying the role and responsibilities of SWAT when they
      Warrant Service    are engaged in service of a search warrant. For instance, it would be
                         helpful to clarify whether the SWAT supervisor is in charge of deci-
                         sions regarding tactical entry and the premises until it is secured and
                         whether SWAT officers engage in the search or only secure persons
                         and possible weapons in close proximity. Consider clarifying
                         whether the SWAT supervisor or district supervisor will be in charge
                         and any points where there is a transition from one to the other.

 60   IX.A.3. NOTE       It would be helpful to clarify why this Note allows for a sergeant to
      Search Warrant     approve, whereas other provisions in this policy call for approval by
      Service            a commanding officer, Department Chief, or Bureau Chief.

 61   IX.A.7. Search     Consider requiring written acknowledgement of requests for pres-
      Warrant Service    ence of a canine team and signed approval of the request.

 62   IX.A.7. Search     It would be helpful to clarify whether a canine team will be used
      Warrant Service    before entry or only after. As drafted, this provision is unclear.
                         In the Note, consider revising to require justification for use of a ca-
                         nine team, rather than justification for not using canine team. It
                         would be helpful to clarify how often canine teams are actually used
                         during search warrant service.




                                                                                      Page 11 of 13
Search Warrants – Special Order S04-19
  #       Section                                    Comments

 63   IX.C. Search       Consider clarifying that the search team supervisor will
      Warrant Service    acknowledge in writing that he or she has reviewed each item in
                         Section IX.C.

 64   IX.C. Search       Consider revising this section as follows: “Before leaving the search
      Warrant Service    warrant briefing location, the search team supervisor will ensure
                         that:”

 65   IX.C.2. Search     We suggest clarifying when the Body Worn Cameras should be acti-
      Warrant Service    vated. As written, the policy does not address activation, and only
                         states that officers will be equipped with body worn cameras.

 66   IX.C.2. and 7.     While we urge the CPD to consider requiring all participating mem-
      Search Warrant     bers to be uniformed, see Comment 6, the policy should explain
      Service            whether civilian dress participating members are required to wear
                         body worn cameras to participate. We suggest revising to clarify
                         that all participating members will wear body worn cameras as con-
                         templated by Section IX.C.2.

 67   IX.C.9. Search     Consider requiring every entry team member to be equipped with a
      Warrant Service    radio. This is a safety risk. With only one member of the search team
                         having a radio, if that officer goes down, other team members will
                         be unable to efficiently request assistance.

 68   IX.D.1.b. Search   Consider identifying the specific situation in which it would not be
      Warrant Service    applicable for the team to knock and announce.

 69   IX.D.1.e. Search   Consider requiring the search team to read the Search Warrant out
      Warrant Service    loud to the named individual or the residents of the location or, if
                         there are no residents present, reading the Search Warrant out loud
                         for body worn camera or audio recording.

 70   IX.D.2. Search     Consider moving the information in Section IX.D.2 to the opening
      Warrant Service    paragraphs of this policy.

 71   IX.E.1.d. Search   Consider providing trauma counselors for children present. It would
      Warrant Service    be helpful to clarify what kinds of care are contemplated for by-
                         standers.




                                                                                   Page 12 of 13
Search Warrants – Special Order S04-19
  #       Section                                    Comments

 72   IX.E.5 Search      It would be helpful to clarify whether the canine team will ever be
      Warrant Service    utilized while children and other inhabitants are still within the
                         structure.

 73   IX.E.6.b.2 NOTE    It would be helpful to clarify the process for “locking the scene
      Search Warrant     down” to secure additional search warrants for locations or items of
      Service            interest that were not included in the original search warrant.

 74   IX.E.6.b.4.        Consider requiring the designated member to photograph any dam-
      Search Warrant     age to the structure or other property in the structure.
      Service

 75   IX.E.8.b. Search   Consider requiring the team supervisor and the witness officer who
      Warrant Service    requested the “Acknowledged By” to sign or initial the form as well.

 76   IX.E.9. Search     It would be helpful to clearly define what constitutes a “reasonable
      Warrant Service    manner” of securing the entry point. A lack of reasonable security
                         could lead to lost or stolen items. Consider requiring a team mem-
                         ber to have a hammer and nails or screw gun and screws to secure
                         the location.

 76   IX.F.1.a. NOTE     Consider requiring a copy of the search warrant to be attached to
      Search Warrant     the report.
      Service

 77   IX.F.1.d. Search   Consider revising as follows: “request that the search team supervi-
      Warrant Service    sor review and acknowledge in writing the record in CLEAR and the
                         completed Sketch Page.”

 77   IX.F.2.d. Search   It would be helpful to clarify whether this is the same after action
      Warrant Service    report described earlier in this Special Order. Consider specifying
                         when the after action report will be completed, for instance within
                         24 hours or before the end of the tour of duty.

 78   Glossary Terms     We recommend that the CPD replace the word “citizen” with “com-
                         munity member,” which is more inclusive and accurate.




                                                                                  Page 13 of 13
